PER CURIAM.
John Dakutak appealed from a divorce judgment of the District Court, Northwest Judicial District. He contends that a piano awarded to Miriam Dakutak in the judgment was not part of the marital estate because he had previously given the piano to his daughter Bethany. A trial court’s distribution of marital property and granting of spousal support are findings of fact not to be overturned by this court unless they are “clearly erroneous.” Rule 52(a), NDRCivP; Anderson v. Anderson, 504 N.W.2d 569 (N.D.1993). See also Davis v. Davis, 448 N.W.2d 619 (N.D.1989) [reflecting the importance of providing this Court with a complete transcript of the trial court proceedings when attempting to prove its findings to be clearly erroneous]. We are not convinced that the trial court’s decisions were clearly erroneous. Therefore, we summarily affirm the district court judgment pursuant to Rule 35.1(a)(2), NDRAppP.
VANDE WALLE, C.J., and MESCHKE, LEVINE, NEUMANN and SANDSTROM, JJ., concur.